Citation Nr: 0600905	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  00-07 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for status post 
subtotal gastrectomy with Billroth II anastomosis, 
rated 40 percent disabling prior to January 29, 1999, 
and 60 percent disabling on and after January 29, 1999. 

2.  Entitlement to an increased rating for psoriasis 
vulgaris with lichen simplex, rated 30 percent prior to 
January 29, 1999, 50 percent disabling on January 29, 
1999, to August 30, 2002, and 60 percent disabling 
thereafter.

3.  Entitlement to an effective date earlier than 
January 29, 1999, for the award of a 50 percent 
disability rating for psoriasis vulgaris with lichen 
simplex.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from September 
1965 to January 1969.

As noted in a May 2001 Board REMAND, this appeal arises 
from January 1993 and later rating decisions of the 
Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.  In a January 1993 
rating decision, the RO continued a 10 percent rating 
for psoriasis vulgaris and a 40 percent rating for 
postgastrectomy syndrome with Billroth II.  The veteran 
appealed to the Board of Veterans' Appeals (Board) for 
increased ratings. 

In a June 1999 rating decision, the RO granted a 60 
percent rating for postgastrectomy syndrome with 
Billroth II effective from January 29, 1999.  Because a 
higher rating is available for the earlier portion of 
the appeal period, the appeal remains viable.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The issues of entitlement to an increased rating for 
psoriasis vulgaris with lichen simplex and the issue of 
entitlement to an effective date earlier than January 
29, 1999, for the award of a 50 percent disability 
rating for psoriasis vulgaris with lichen simplex are 
addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist 
to the appellant by obtaining and fully developing all 
relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision.

2.  Prior to January 29, 1999, the veteran's 
postgastrectomy syndrome with Billroth II anastomosis 
was manifested by postprandial reflux and diarrhea, 
food intolerance, intractable dumping syndrome, and 
complaints of postprandial sweating, weakness, 
dizziness, palpitations, and abdominal pain and cramps.  

3.  Prior to January 29, 1999, neither weight loss, 
malnutrition, nor anemia is shown.  


CONCLUSION OF LAW

The criteria for a schedular rating greater than 40 
percent for postgastrectomy syndrome with Billroth II 
anastomosis are not met for that portion of the appeal 
period prior to January 29, 1999.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.111,, 4.112, 4.114 
Diagnostic Code 7308 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced 
VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) (2005).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what 
evidence the claimant is responsible for obtaining and 
what evidence VA will undertake to obtain.  38 U.S.C.A. 
§ 5103(a) (West 2002).  VA has also undertaken to tell 
claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2005).  

VA has made required efforts to notify the veteran of 
the information and evidence needed to substantiate the 
claim decided below.  The RO provided rating decisions, 
statement of the case, and a supplemental statement of 
the case.  VA sent VCAA notice letters in May 2002, 
October 2003, and in March 2004.  These documents 
provided notice of the law and governing regulations as 
well as the reasons for the determination made 
regarding the claim.  The letters informed the veteran 
of the evidence needed to substantiate the claim.  The 
Board remanded the case in May 2001 to comply with the 
VCAA.

The VCAA letters also told the veteran what evidence he 
was responsible for obtaining, and what evidence VA 
would undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  VA 
examination reports and a hearing transcript are 
associated with the claims files.  All identified 
evidence has been accounted for to the extent possible.  
38 U.S.C.A. § 5103A(b)-(d) (West 2002 & Supp. 2005).

VA provided required VCAA notice subsequent to the 
initial adverse decision contrary to 38 U.S.C.A. 
§ 5013A, which gives the veteran the right to a remand 
for readjudication.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  The Board did remand the case 
for compliance with the notice requirement.  
Subsequently, in Short Bear v. Nicholson, 19 Vet. App. 
341, (2005), the United States Court of Appeals for 
Veterans Claims (Court) determined that only VA's 
failure to point out what evidence is needed to 
substantiate the claim would be unfairly prejudicial to 
the veteran. 


Background

In September 1969, the RO granted service connection 
for duodenal ulcer disease and granted a 10 percent 
rating under Diagnostic Code 7305 effective from 
January 2, 1969.  

According to an August 1974 VA examination report, the 
veteran underwent surgery in June 1974 for a pyloric 
obstruction.  X-rays suggested residuals of a partial 
gastrectomy and gastrojejunostomy.  The midline 
laparotomy scar healed well and the abdomen was 
otherwise normal.  

On March 5, 1990, the veteran requested an increased 
rating for his stomach condition.  He reported that 
there were clinical records at the Mayaguez VA medical 
clinic.  In September 1990, the veteran again requested 
an increased rating and reported that his medical 
records were at Mayaguez VA medical clinic.  

In October 1990, the RO received clinical records from 
Mayaguez VA medical clinic.  These reflect treatment at 
various times in the 1970s and 1980s for digestive 
troubles.  None shows severe gastrectomy syndrome or 
ulceration.  In December 1989, the veteran weighed 158 
pounds.

In an April 1991 rating decision, the RO assigned a 40 
percent rating for status post subtotal gastrectomy 
with Billroth II and anastomosis, effective from March 
5, 1990, under Diagnostic Code 7308.  

In July 1992, the RO received VA outpatient treatment 
reports that reflect treatment in 1990 and 1991.  None 
shows severe gastrectomy syndrome or ulceration.   Body 
weight in June 1992 was 158 pounds.  

In January 1993, the RO continued a 40 percent rating 
for gastrectomy syndrome.  The veteran submitted a 
notice of disagreement.  

In March 1993, the veteran testified before an RO 
hearing officer that he continued to receive all 
treatment at Mayaguez VA clinic.  He testified that his 
doctor explained that the surgery for an ulcer removed 
some of the nerves, which would cause side effects in 
about 10 years.  The veteran listed several foods that 
he could not tolerate and said that after meals he felt 
bloated and nauseous and had chills and diarrhea.  
These symptoms agitated him further, he testified.  He 
recalled that he weighed 225 pounds before stomach 
surgery and then dropped to 125 pounds.  He testified 
that he currently weighed between 150 and 160 pounds.  
He testified that after surgery he became 
psychologically affected and began to drink. 

In May 1993, the RO received additional VA outpatient 
treatment reports reflecting treatment in 1992 and 
1993.  In November 1992, the veteran's weight was 159 
pounds.  In March 1993, the veteran weighed 155 1/2 
pounds.  

A June 1993 VA barium swallow study suggested an active 
stomcah ulcer.  A small sliding hiatal hernia and a 
possible pseudo polyp were also shown.  

In March 1994, the veteran reported reflux after meals 
and esophagus hernia. 

In November 1994, the RO received additional VA 
outpatient treatment reports.  These reflect treatment 
for peptic ulcer disease in 1993 and 1994.

The veteran underwent a VA stomach compensation 
examination in February 1995.  The physician recited 
pertinent medical history and noted that the veteran 
currently took Zantac(r) twice per day and antacids.  The 
physician noted that certain food produced immediate 
diarrhea.  The veteran reported that he developed 
epigastric pain, sweating, weakness, dizziness, 
palpitations, and abdominal cramps immediately after 
eating.  The symptoms lasted from an hour up to a day, 
and had worsened in the recent three months.  The 
veteran claimed that the problem interfered with his 
employment.

The VA physician noted that the veteran weighed 160 
pounds and that there was no history of anemia, 
hematemesis, or melena.  An upper GI series showed 
intractable dumping syndrome, secondary to Billroth II 
surgery. 

In July 1995, the RO continued a 40 percent rating for 
subtotal gastrectomy with Billroth II. 

On January 29, 1999, the veteran again requested an 
increased rating.  

In October 2003, the RO received additional VA 
outpatient treatment reports.  Among these are a 
February 1997 report that notes post prandial reflux 
esophagitis and diarrhea.  A February 1998 report notes 
gastrointestinal reflux disease.  A May 1998 report 
contains assessments of irritable bowel syndrome and 
rule-out psoriatic liver disease.  Other reports 
document diarrhea.

VA reports dated from January 29, 1999, but of possible 
relevance include a September 1999 VA orthopedic 
compensation examination report that notes that during 
the recent year, the veteran had missed 96 days of work 
because of his stomach.  

In a January 2000 rating decision, the RO granted a 
total disability rating for compensation purposes based 
on individual unemployability, effective from July 7, 
1999. 

In May 2001, the Board remanded the case.  In April 
2005, the RO issued a supplemental statement of the 
case (SSOC).

Analysis 

Disability evaluations are based upon the average 
impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, 
where an increase in the level of a service-connected 
disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable 
doubt arises as to the appropriate degree of disability 
to be assigned, such doubt shall be resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 
(2005).

Evaluation of a disability includes consideration of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of symptoms on 
functional abilities.  38 C.F.R. § 4.10.

"Dumping syndrome" secondary to Billroth II with 
anastomosis was mentioned in a February 1995 VA 
examination report.  38 C.F.R. § 4.111 states:

There are various postgastrectomy symptoms that 
may occur following anastomotic operations of the 
stomach.  When present, those occurring during or 
immediately after eating and known as "dumping 
syndrome" are characterized by gastrointestinal 
complaints and generalized symptoms simulating 
hypoglycemia; those occurring from 1 to 3 hours 
after eating usually present definite 
manifestations of hypoglycemia. 

38 C.F.R. § 4.111 (2005).

Effective July 2, 2001, VA revised 38 C.F.R. § 4.112, 
Weight Loss.  Under Diagnostic Codes 7308, weight loss 
is a criterion for a 60 percent rating.  Under the 
former version of 38 C.F.R. § 4.112, which was 
effective during the earlier portion of the appeal 
period, minor weight loss or greater weight loss of 
brief duration is not considered to be of importance.  
In this case, little or no weight loss is shown.  

There are diseases of the digestive system, 
particularly within the abdomen, which, while differing 
in the site of pathology, produce a common disability 
picture characterized in the main by varying degrees of 
abdominal distress or pain, anemia and disturbances in 
nutrition.  Consequently, certain coexisting diseases 
in this area, as indicated in the instruction under the 
title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding as outlined in § 4.14.  
38 C.F.R. § 4.113 (2005).

Ratings under diagnostic codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  A single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the 
next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. 
§ 4.114 (2005).

The service-connected subtotal gastrectomy with 
Billroth II anastomosis is rated 40 percent prior to 
January 29, 1999, under Diagnostic Code 7308.  From 
January 29, 1999, a 60 percent schedular rating, which 
is the maximum schedular rating allowed, is in effect.  
Because the maximum schedular rating is in effect 
beginning on January 29, 1999, the Board will not 
further address that portion of the appeal period.  The 
maximum benefit available has been granted.

Under Diagnostic Code 7308, postgastrectomy syndrome is 
rated 40 percent where there is moderate 
postgastrectomy syndrome with less frequent episodes of 
epigastric disorders with characteristic mild 
circulatory symptoms after meals than are 
characteristic of a severe syndrome, but with diarrhea 
and weight loss.  A 60 percent evaluation requires a 
severe postgastrectomy syndrome associated with nausea, 
sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  38 C.F.R. § 4.114, Code 7308 
(2005).  

Prior to January 29, 1999, the veteran's 
postgastrectomy syndrome was manifested by postprandial 
reflux and diarrhea, food intolerance, intractable 
dumping syndrome, and complaints of postprandial 
sweating, weakness, dizziness, palpitations (which 
approximate hypoglycemic symptoms), and abdominal pain 
and cramps; however, neither weight loss, malnutrition, 
nor anemia was shown.  

Comparing the manifestations with the above-listed 
criteria of the rating schedule, because weight loss 
with malnutrition and anemia are not shown, the 
criteria of a 60 percent rating under Diagnostic Code 
7308 are not more nearly approximated.  38 C.F.R. 
§ 4.114, Diagnostic Code 7308. 

After considering all the evidence of record, including 
the testimony, the Board finds that the preponderance 
of it is against the claim.  Because the preponderance 
of the evidence is against the claim, the benefit of 
the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The 
claim for a schedular rating above 40 percent for that 
portion of the period prior to January 29, 1999, for 
the service-connected subtotal gastrectomy with 
Billroth II anastomosis must therefore denied.  

The provisions of 38 C.F.R. § 3.321(b) (2005) provide 
that where the disability picture is so exceptional or 
unusual that the normal provisions of the rating 
schedule would not adequately compensate the veteran 
for his service-connected disability, an extra-
schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows 
exceptional or unusual circumstances, the Board must 
specifically adjudicate the issue of whether an 
extraschedular rating is appropriate, and if there is 
enough such evidence, the Board must direct that the 
matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App.  524, 536 (1999); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In this case, the disability has not caused 
interference with employment beyond that compensated 
for by the 40 percent rating assigned.  The Board notes 
that beginning in August 1999, a total rating became 
effective.  The Board finds no requirement to remand 
this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 


ORDER

A schedular rating above 40 percent for status post 
subtotal gastrectomy with Billroth II anastomosis, 
prior to January 29, 1999, is denied. 




REMAND

The Court held that when the remand orders of the Board 
are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

In a May 2001 REMAND, the Board noted in the 
Introduction that a January 1993 rating decision was on 
appeal.   

The Board then remanded the issue of entitlement to an 
increased rating for psoriasis vulgaris with lichen 
simplex.  The Board also remanded the issue of 
entitlement to an effective date earlier than January 
29, 1999, for the award of a 50 percent disability 
rating for psoriasis vulgaris with lichen simplex.  The 
Board requested that these issues be readjudicated if 
the veteran remained dissatisfied with the current 
ratings.  The Board also requested that the RO issue an 
SSOC if the benefits sought were not granted.  

In June 2005, the RO granted an earlier effective date 
of January 29, 1999, for a 50 percent rating for the 
skin disability, which represents a partial grant of 
benefits; however, the veteran did not indicate 
satisfaction with that decision.  The RO did not 
consider entitlement to an effective date earlier than 
January 29, 1999, for a 50 percent rating, nor did the 
RO issue an SSOC discussing a rating higher than 30 
percent prior to January 29, 1999. 

Accordingly, further appellate consideration is 
deferred and this claim is REMANDED for the following:

1.  The claim for an increased 
rating above 30 percent for 
psoriasis vulgaris with lichen 
simplex for the portion of the 
appeal period prior to January 29, 
1999 should be readjudicated. 

2.  The claim for an effective date 
earlier than January 29, 1999, for 
the award of a 50 percent rating 
for the psoriasis vulgaris with 
lichen simplex should be 
readjudicated.  

3.  Following the above, if the 
desired benefits are not granted, 
an appropriate SSOC should be 
issued.  The veteran should be 
afforded an opportunity to respond 
to the SSOC before the claims 
folder is returned to the Board.  

The purpose of this remand is to comply with due 
process of law.  No action by the veteran is required 
until he receives further notice.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion 
of the above.

The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled 
in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


